—In a negligence action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Garry, J.), dated June 29, 1994, as granted the motion of the defendants Marsha A. Posner and Peter Posner, and the separate motion of the defendant Shawn F. Gallagher, respectively, for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs to the respondents Peter Posner and Marsha A. Posner.
The record shows that the plaintiff did not meet her burden of establishing "serious injury” as defined in Insurance Law § 5102 (d). Consequently, the court properly granted the defendants’ respective motion and cross motion for summary judgment dismissing the complaint (see, Licari v Elliott, 57 NY2d 230). Sullivan, J. P., Thompson, Copertino, Krausman and Florio, JJ., concur.